NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  28-OCT-2021
                                                  08:03 AM
                                                  Dkt. 111 ODSLJ
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

                      WH, Petitioner-Appellee, v.
                        AH, Respondent-Appellant


          APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                         (FC-P NO. 20-1-0106)


             ORDER GRANTING MOTION TO DISMISS APPEAL
                FOR LACK OF APPELLATE JURISDICITON
   (By: Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
          Upon consideration of the September 15, 2021 "Motion to
Dismiss Appeal for Lack of Appellate Jurisdiction" (Motion to
Dismiss), by Petitioner-Appellee WH (Father), the papers in
support, and the record, it appears that we lack jurisdiction
over Respondent-Appellant AH's (Mother) appeal from the Family
Court of the Second Circuit's (family court) January 5, 2021
"Order Granting [Father's] Amended Petition for Custody,
Visitation, Support Orders After Voluntary Establishment of
Paternity (Amended Petition)" (Order Granting Amended Petition)
because the family court has not entered a final, appealable
judgment, order, or decree.1
          In family court cases "[a]n interested party, aggrieved
by any order or decree of the court, may appeal to the
intermediate appellate court for review of questions of law and
fact upon the same terms and conditions as in other cases in the

      1
         Mother's October 3, 2021 opposition to the Motion to Dismiss is
untimely and was not considered. See Hawai #i Rules of Appellate Procedure
Rule 27(a) (requiring any party submitting an opposition to do so within five
(5) days).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

circuit court, and review shall be governed by chapter 602,
except as hereinafter provided." Hawaii Revised Statutes (HRS)
§ 571-54 (2018). In circuit courts, HRS § 641-1(a) (2016)
authorizes appeals from a final judgment, order, or decree. No
authority requires a family court to reduce a final order or
decision in a paternity action to a separate judgment. See,
e.g., In re Doe, 77 Hawai#i 109, 114 n.9, 883 P.2d 30, 35 n.9
(1994). Consequently, under HRS § 571-54, "appeals in family
court cases, as in other civil cases, may be taken only from
(1) a final judgment, order, or decree, see HRS §§ 571-54 (1993)
and 641-1(a) (1993), or (2) a certified interlocutory order. See
HRS § 641-1(b) (1993)." In re Doe, 96 Hawai#i 272, 283, 30 P.3d
878, 889 (2001). "Final order means an order ending the
proceedings, leaving nothing further to be accomplished."
Familian Nw., Inc. v. Cent. Pac. Boiler & Piping, Ltd., 68 Haw.
368, 370, 714 P.2d 936, 937 (186) (cleaned up).
           Here, although the Order Granting Amended Petition
resolves the issues in the Amended Petition, it is not final
because it schedules a pretrial hearing for April 16, 2021.
Further, it appears from the record that the family court
scheduled a continued trial on the Amended Petition for
January 12, 2022 and expressly characterized its custody and
visitation orders in the Order Granting Amended Petition as
"temporary."
           We note, moreover, that this case does not involve any
attempt by a government entity to infringe on the parties'
parental rights by way of foster custody or the termination of
parental rights, but, instead, involves the resolution of
parental rights between two private parties as to their child.
Cf. Doe, 77 Hawai#i at 115, 883 P.2d at 36; Doe, 96 Hawai#i at
283-84, 30 P.3d at 889-90.
           In addition, none of the recognized exceptions to the
finality requirement appear to apply to the Order Granting
Amended Petition. See Ciesla v. Reddish, 78 Hawai#i 18, 20, 889
P.2d 702, 704 (1995) (requirements for appealability under the
Forgay doctrine); Abrams v. Cades, Schutte, Fleming & Wright, 88
Hawai#i 319, 322, 966 P.2d 631, 634 (1998) (requirements for

                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appealability under the collateral-order doctrine); HRS § 641-
1(b) (2016) (requirements for an appeal from an interlocutory
order). Absent a final judgment, order or decree, Mother's
appeal is premature, and we lack appellate jurisdiction.
          Therefore, IT IS HEREBY ORDERED that the Motion to
Dismiss is granted, and the appeal is dismissed for lack of
appellate jurisdiction.
          DATED: Honolulu, Hawai#i, October 28, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge
                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  3